Title: Abigail Adams to Elizabeth Cranch, 2 September 1785
From: Adams, Abigail
To: Cranch, Elizabeth,Norton, Elizabeth Cranch


     
      No 8
      My dear Betsy
      London Sepbr 2 1785 Grosvenor Square
     
     At the Bath hotel I received my dear Neices Letter of April. I have told your Sister and other Friends why I did not write then, but I should have no excuse to give if I omitted so good an opportunity as now offers by Mr. Storer.
     This day two months ago we removed here, where I should be much delighted if I could have my Sisters my Cousins and connections round me, but for want of them every Country I reside in, lacks a principal ingredient in the composition of my happiness.
     London in the Summer season is a mere desert, no body of concequence resides in it, unless necessitated too, by their Buisness. I think the Gentry quite right in every view to retire to their Country seats, residing upon them is generally a great benefit to the propriater. Many noble Men expend vast sums anually in improveing and Beautifying their estates. I am told that one must visit some of these Manors and Lordships to form a just estimate of British Grandeur and Magnificence.
     All the Villages which I have seen round London are mere Gardens, and shew what may be effected by Culture, but we must not expect for many Years to see America thus improved. Our numbers are few in comparison with our acres, and property is more equally distributed which is one great reason of our happiness; Industery there, is sure to meet with its recompence and to preserve the Labourer from famine from Nakedness and from want. The Liberal reward which Labour meets with in America is an other Source of our National prosperity, population and increasing wealth result from it. The condition of our Labouring poor is preferable to that of any other Country, comparatively speaking. We have no poor except those who are publickly supported. America is in her early vigor, in that progressive state, which in reality is the Cheerful and flourishing state to all the different orders of Society. It is so to the humane constitution, for when once it has reachd the meridian it declines towards the Setting Sun. But America has much to do e’er she arrives at her Zenith. She possesses every requisite to render her the happiest Country upon the Globe. She has the knowledge and experience of past ages before her. She was not planted like most other Countries with a Lawless Banditti, or an Ignorant savage Race who cannot even trace their origon, but by an enlightned a Religious and polished people. The Numerous improvement which they have made during a Century and half, in what was then but a howling Wilderness, proves their state of civilisation. Let me recommend to you my dear Girl to make yourself perfect mistress of the History of your own Country if you are not so allready; no one can be sufficiently thankfull for the Blessings they enjoy, unless they know the value of them.
     
     Were you to be a witness to the Spectacles of wretchedness and misiry which these old Countries exhibit, crouded with inhabitants; loaded with taxes, you would shuder at the sight. I never set my foot out, without encountering many objects whose tatterd party coulourd garments, hide not half their Nakedness, and speak as Otway expresses it “Variety of Wretchedness,” coverd with disease and starving with hunger; they beg with horrour in their countanances; besides these, what can be said of the wretched victims who are weekly Sacrificed upon the Gallows, in numbers Sufficient to astonish a civilized people? I have been credibly informd that hundreds of Children from 4 years and upwards, sleep under the trees fences and Bushes of Hide Park nightly, having no where else to lay their heads, and subsist by day; upon the Charity of the passenger. Yet has this Country as many publick institutions for charitable support of the infirm, as any country can Boast. But there must be some essential defect in the Government and Morals of a people when punishments lose their efficacy and crimes abound.
     But I shall make you sick with my picture of wretchedness. Let it excite us to thankfulness my Dear Girl that our lives have fallen to us in a happier Land, a Land of Liberty and virtue, comparatively speaking. And let every one so far as there Sphere of action extends, and none so contracted as to be without Some influence, Let every one consider it as a duty which they owe to themselves to their Country and to posterity to practise virtue, to cultivate knowledge and to Revere the deity as the only means, by which not only individuals, but a people or a Nation can be prosperous and happy. You will think I have turnd preacher. I know I am not writing to a thoughtless, but to a reflecting Solid young Lady, and that shall be my excuse.
     How have you advanced in your musick. The practise of Musick to those who have a taste and ear for it, must be one of the most agreeable of Amusements. It tends to soften and harmonize the passions, to elevate the mind, to raise it from earth to Heaven. The most powerfull effects of Musick which I ever experienced, was at Westminister Abbey. The place itself is well calculated to excite solemnity, not only from its ancient and venerable appearence, but from the dignified Dust, Marble and Monuments it contains. Last year it was fitted up with seats and an organ loft sufficienly large to contain six hundred Musicians, which were collected from this and other Countries. This Year the Musick was repeated. It is call’d the celebration of Handles Musick. The sums collected are deposited, and the income is appropriated to the support of decayed Musicians. There were 5 days set apart for the different performances. I was at the peice call’d the Messiah, and tho a Guinea a ticket, I am sure I never spent one with more satisfaction. It is impossible to describe to you the Solemnity and dignity of the Scene. When it came to that part, the Hallelujah, the whole assembly rose and all the Musicians, every person uncoverd. Only conceive six hundred voices and instruments perfectly chording in one word and one sound! I could scarcly believe myself an inhabitant of Earth. I was one continued shudder from the begining to the end of the performance. Nine thousand pounds was collected, by which you may judge of the rage which prevaild for the entertainment.
     How do all my good Friends and old Neighbours. Let me hear as often as possible from you. Never conceive that your Letters are trifling, nothing which relates to those I Love appears so to me. This Letter is to go by Mr. Storer, as I told you in the begining; a smart youth for some of you; and what is better a virtuous and good Young Man. We are sorry to part with him, for he is quite Domesticated with us, but we hope he will be benifited by the exchange. It is time for him to be some way fixed in a profession for Life. He thinks of Divinity, and now I am talking of Divinity I will inquire after my Friend Mr. Wibird and chide you all for never mentioning him—for I have seen him twenty times Since my absence come up your yard, and enter the house, and inquire (after having thrown aside his cloak) “Well, have you heard from your Aunt? What does She say, and how do they all?”
     I hope you have seen your cousin before this time and in your next you must tell me how you like him. You must cure him of some foibles which he has. He will take it kindly of you, for he is a good youth only a little too possitive. My paper only allows me to say that I am Yours
     
      AA
     
    